Motion for stay granted and the stay contained in the order to show cause, dated March 23, 1960, is continued pending the hearing and determination of the appeal, on condition that the appellants procure the record on appeal and appellants’ points to he served and filed on or before May 12, 1960, with notice of argument for May 24, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before May 18, 1960. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and McNally, JJ.